 

Exhibit 10.1

OMNIBUS AMENDMENT #2 TO LEASE

200 Minuteman and 30 Minuteman

This OMNIBUS AMENDMENT #2 TO LEASE (this “Amendment”) is entered into and dated
as of the 1st day of June 2020 (the “Omnibus Amendment #2 Effective Date”), by
and between WHETSTONE 200 MINUTEMAN PARK, LLC, a Delaware limited liability
company (“200 Minuteman Landlord”), and WHETSTONE 30 MINUTEMAN PARK, LLC, a
Delaware limited liability company (“30 Minuteman Landlord”, and collectively
with 200 Minuteman Landlord, the “Landlord”), each having an address for
purposes hereof at One Market Plaza, Spear Tower Suite 4125, San Francisco,
California 94105, and TRANSMEDICS GROUP, INC., a Massachusetts corporation, as
tenant (“Tenant”), having an address for purposes hereof at 200 Minuteman Road,
Andover, Massachusetts 01810.

WITNESSETH:

WHEREAS, 200 Minuteman Landlord and Tenant are the present parties to that
certain Lease dated as of June 25, 2004 (the “200 Minuteman Original Lease”), as
amended and affected by (i) that certain Commencement Letter dated as of
August 9, 2006, (ii) that certain First Amendment to Lease dated as of
September 28, 2004, (iii) that certain Second Amendment to Lease dated as of
November 29, 2005, (iv) that certain Third Amendment to Lease dated as of
June 12, 2006, (v) that certain Fourth Amendment to Lease dated as of
February 1, 2007, (vi) that certain Fifth Amendment to Lease dated as of
April 30, 2010, (vii) that certain Omnibus Amendment #1 to Lease dated as of
January 9, 2020 (the “Omnibus Amendment #1), and (viii) that certain letter
dated as of March 1, 2020, regarding the delivery of Expansion Premises B
(collectively, the “200 Minuteman Existing Lease”), pursuant to which 200
Minuteman Landlord leases to Tenant and Tenant leases from 200 Minuteman
Landlord a portion of the building located at 200 Minuteman Road, Andover,
Massachusetts 01810 (the “200 Minuteman Building”), containing a stipulated
95,394 rentable square feet in the aggregate (collectively, the “200 Minuteman
Premises”), comprised of (a) 19,635 rentable square feet located on the first
floor of the 200 Minuteman Building and (b) 75,759 rentable square feet located
on the third floor of the 200 Minuteman Building;

WHEREAS, 30 Minuteman Landlord and Tenant are the present parties to that
certain Lease dated as of June 25, 2004 (the “30 Minuteman Original Lease”) as
amended and affected by (i) that certain Commencement Letter dated as of
April 1, 2005, (ii) that certain First Amendment to Lease dated as of
September 28, 2004, (iii) that certain letter agreement dated as of April 19,
2005 (the “Parking Letter Agreement”), (iv) that certain Second Amendment to
Lease dated as of November 29, 2005, (v) that certain Third Amendment to Lease
dated as of April 30, 2010, and (vi) Omnibus Amendment #1 (collectively, the “30
Minuteman Existing Lease” and together with the 200 Minuteman Existing Lease,
the “Existing Lease”), pursuant to which 30 Minuteman Landlord leases to Tenant
and Tenant leases from 30 Minuteman Landlord the entire building located at 30
Minuteman Road, Andover, Massachusetts 01810 (the “30 Minuteman Building”),
containing a stipulated 10,500 rentable square feet (the “30 Minuteman
Premises”, and collectively with the 200 Minuteman Premises, the “Premises”);

WHEREAS, the Term of the Existing Lease is currently scheduled to expire on
December 31, 2026; and

WHEREAS, Landlord and Tenant desire to enter into this Amendment in order to
(i) further extend the Term of the Existing Lease, and (ii) amend certain other
terms and provisions of the Existing Lease. All initial capitalized terms used
and not otherwise defined in this Amendment shall have the meaning ascribed to
such terms in the Existing Lease.

1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual agreements contained in this Amendment, Landlord and Tenant hereby agree
and amend the Existing Lease as follows:

1. Recitals. The above recitals are incorporated herein by this reference.

2. Lease. As of the Omnibus Amendment #2 Effective Date, all references to the
“Lease” in this Amendment shall mean and refer to the Existing Lease, as amended
and affected by this Amendment; provided, however, that the 200 Minuteman
Existing Lease and the 30 Minuteman Existing Lease shall continue to be separate
and distinct leases, and all references to the “Lease” in the 200 Minuteman
Existing Lease shall mean and refer to the 200 Minuteman Existing Lease, as
amended and affected by this Amendment (the “200 Minuteman Lease”), and all
references to the “Lease” in the 30 Minuteman Existing Lease shall mean and
refer to the 30 Minuteman Existing Lease, as amended and affected by this
Amendment (the “30 Minuteman Lease”).

3. Extension of Expiration Date. Notwithstanding anything contained in the
Existing Lease to the contrary, the Term of the Lease with respect to the entire
Premises (i.e., the 105,894 rentable square feet comprised of the 200 Minuteman
Premises and the 30 Minuteman Premises) is hereby extended beyond the currently
scheduled expiration date of December 31, 2026 to December 31, 2027 (the
“Extended New Expiration Date”) (unless sooner terminated in accordance with the
terms and provisions contained in the Lease). Effective as of the Omnibus
Amendment #2 Effective Date, all references to the “New Expiration Date” in the
Existing Lease shall mean and refer to the Extended New Expiration Date.

4. Expansion Premises Commencement Date. Notwithstanding anything contained in
the Existing Lease to the contrary, the defined terms “Expansion Premises A
Commencement Date”, “Expansion Premises B Commencement Date” and “Expansion
Premises Commencement Date” under the Existing Lease, all shall be amended to
mean October 23, 2020.

5. Base Rent. In furtherance of the foregoing amendments, the rent charts set
forth in Section 6(a) of Omnibus Amendment #1 are hereby deleted and replaced
with the following:

2

--------------------------------------------------------------------------------

 

200 Minuteman

 

Time Period

 

Rent Per

Sq. Foot

 

 

Annual Base Rent

for Expansion

Premises A

(39,774 RSF)

 

 

Annual Base Rent

for Expansion

Premises B

(11,735 RSF)

 

 

Annual Base Rent

for 200

Minuteman

Existing Premises

(43,885 RSF)

 

 

Annual Base Rent

for entire 200

Minuteman

Premises

 

 

Monthly

Installment

Amount

 

December 23, 2019 -

   October 22, 2020

 

$

17.50

 

 

$

0.00

 

 

$

0.00

 

 

$

767,987.50

 

 

$

767,987.50

 

 

$

63,998.96

 

October 23, 2020 -

   December 22, 2020

 

$

17.50

 

 

$

696,045.00

 

 

$

205,362.50

 

 

$

767,987.50

 

 

$

1,669,395.00

 

 

$

139,116.25

 

December 23, 2020 -

   December 22, 2021

 

$

17.94

 

 

$

713,446.13

 

 

$

210,496.56

 

 

$

787,187.19

 

 

$

1,711,129.88

 

 

$

142,594.16

 

December 23, 2021 -

   December 22, 2022

 

$

18.39

 

 

$

731,282.28

 

 

$

215,758.98

 

 

$

806,866.87

 

 

$

1,753,908.12

 

 

$

146,159.01

 

December 23, 2022 -

   December 22, 2023

 

$

18.85

 

 

$

749,564.34

 

 

$

221,152.95

 

 

$

827,038.54

 

 

$

1,797,755.82

 

 

$

149,812.99

 

December 23, 2023 -

   December 22, 2024

 

$

19.32

 

 

$

768,303.44

 

 

$

226,681.77

 

 

$

847,714.50

 

 

$

1,842,699.72

 

 

$

153,558.31

 

December 23, 2024 -

   December 22, 2025

 

$

19.80

 

 

$

787,511.03

 

 

$

232,348.82

 

 

$

868,907.36

 

 

$

1,888,767.21

 

 

$

157,397.27

 

December 23, 2025 -

   December 22, 2026

 

$

20.29

 

 

$

807,198.81

 

 

$

238,157.54

 

 

$

890,630.05

 

 

$

1,935,986.39

 

 

$

161,332.20

 

December 23, 2026 -

   December 22, 2027

 

$

20.80

 

 

$

827,378.78

 

 

$

244,111.48

 

 

$

912,895.80

 

 

$

1,984,386.05

 

 

$

165,365.50

 

December 23, 2027 -

   December 31, 2027

 

$

21.32

 

 

$

848,063.24

 

 

$

250,214.27

 

 

$

935,718.20

 

 

$

2,033,995.71

 

 

$

169,499.64

 

 

3

--------------------------------------------------------------------------------

 

30 Minuteman

 

Time Period

 

Rent Per

Sq. Foot

 

 

Annual Base Rent for 30

Minuteman Existing

Premises

(10,500 RSF)

 

 

Monthly Installment

Amount

 

December 23, 2019 - December 22, 2020

 

$

17.50

 

 

$

183,750.00

 

 

$

15,312.50

 

December 23, 2020 - December 22, 2021

 

$

17.94

 

 

$

188,343.75

 

 

$

15,695.31

 

December 23, 2021 - December 22, 2022

 

$

18.39

 

 

$

193,052.34

 

 

$

16,087.70

 

December 23, 2022 - December 22, 2023

 

$

18.85

 

 

$

197,878.65

 

 

$

16,489.89

 

December 23, 2023 - December 22, 2024

 

$

19.32

 

 

$

202,825.62

 

 

$

16,902.13

 

December 23, 2024 - December 22, 2025

 

$

19.80

 

 

$

207,896.26

 

 

$

17,324.69

 

December 23, 2025 - December 22, 2026

 

$

20.29

 

 

$

213,093.67

 

 

$

17,757.81

 

December 23, 2026 - December 22, 2027

 

$

20.80

 

 

$

218,421.01

 

 

$

18,201.75

 

December 23, 2027 - December 31, 2027

 

$

21.32

 

 

$

223,881.53

 

 

$

18,656.79

 

 

4

--------------------------------------------------------------------------------

 

6. Time Period for Requisition of Work Allowance. Notwithstanding anything
contained in the Existing Lease to the contrary, Landlord and Tenant hereby
agree that Tenant shall have until December 23, 2021 to requisition the Work
Allowance. Accordingly, effective as of the Omnibus Amendment #2 Effective Date,
the Work Letter attached as Exhibit B to Omnibus Amendment #1 is hereby amended
by deleting the penultimate sentence of the first paragraph of Section 2 thereof
and replacing it with the following: “Any portion of the Work Allowance that is
not requisitioned by December 23, 2021 shall be deemed forfeited by Tenant, and
Landlord shall have no further obligation with respect thereto.”

7. Brokers. Landlord and Tenant each represents and warrants to the other that
in the negotiation of this Amendment it dealt with no broker(s) or other party
or parties entitled to any commission, fee or other compensation in connection
with this Amendment. Each of Tenant and Landlord hereby indemnifies and agrees
to defend and hold the other harmless from and against any claim or liability
arising out of any inaccuracy or alleged inaccuracy of the above representation.
Landlord and Tenant acknowledge and agree that Landlord shall not be responsible
for paying any commissions due to any brokers in connection with this Amendment.

8. Miscellaneous. Landlord and Tenant hereby acknowledge and agree that, except
as specifically amended by the terms of this Amendment, all of the terms,
covenants and provisions of the Existing Lease are hereby ratified and confirmed
and shall remain in full force and effect. To the extent that there is any
inconsistency between the terms and provisions of the Existing Lease and the
terms and provisions of this Amendment, the terms and provisions of this
Amendment shall control. Tenant hereby certifies that, to Tenant’s knowledge,
Landlord is not in default under the Existing Lease and no state of fact or
condition exists which, upon either the passage of time and/or the giving of
notice, could give rise to a default of Landlord under the Existing Lease.
Landlord hereby certifies that, to Landlord’s knowledge, Tenant is not in
default under the Existing Lease and no state of fact or condition exists which,
upon either the passage of time and/or the giving of notice, could give rise to
a default of Tenant under the Existing Lease. This Amendment may be executed in
two (2) or more counterparts, and by the exchange of facsimile or other
electronic signatures with the same force and effect as original ink signatures.
When each party has signed and delivered at least one (1) such counterpart, each
counterpart shall be deemed an original, and, when taken together with the other
signed counterparts, shall constitute one Amendment, which shall be binding upon
and effective as to Landlord and Tenant as of the date first above-written. Each
of Landlord and Tenant hereby represents and warrants to the other that the
individual(s) executing this Amendment on their respective behalf are duly
authorized to do so, and that such authorization remains in full force and
effect and has not been modified or revoked.

[SEE NEXT PAGE FOR SIGNATURES]

5

--------------------------------------------------------------------------------

 

WITNESS the execution hereof as of the date first above written.

 

LANDLORD:

 

 

WHETSTONE 200 MINUTEMAN PARK, LLC,

a Delaware limited liability company

 

 

By:

/s/ Rajiv S. Patel

 

Name: Rajiv S. Patel

 

Title: President

 

 

WHETSTONE 30 MINUTEMAN PARK, LLC,

a Delaware limited liability company

 

 

By:

/s/ Rajiv S. Patel

 

Name: Rajiv S. Patel

 

Title: President

 

 

TENANT:

 

 

TRANSMEDICS GROUP, INC. a Massachusetts

corporation

 

 

By:

/s/ Stephen Gordon

 

Name: Stephen Gordon

 

Title: CFO

 

6